DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (“Ko”) (US 2019/0095674 A1) in view of Yi et al. (“Yi”) (US 2015/0227233 A1).
Regarding claim 1, Ko discloses a display panel (a display module 100), comprising an imaging layer (a photosensor layer 400), a pinhole light- shielding layer (a light-guiding layer 300), a display array layer (a display panel 110) and a touch layer (a functional layers 120 may include a touch sensor layer, paras. 0091 and 0104), wherein
(figs. 5A and 5B, the display device includes a display module 100 having a display panel 110, a photosensor layer 400 arranged on one surface of the display panel 110, and a light-condensing layer 200 and a light-guiding layer 300 arranged between the display panel 110 and the photosensor layer 400 to overlap each other, para. 0091);
the pinhole light-shielding layer is between the imaging layer and the touch layer, and comprises light-shielding regions and at least one hole-shaped light-transmitting region that is corresponding to the imaging layer (the light-guiding layer 300 includes a plurality of light-transmission holes LTH corresponding to the photosensors PHS. For example, the light-guiding layer 300 may be composed of one or more mask layers, each having a plurality of openings forming the light-transmission holes LTH, para. 0109-0110);
the display array layer is configured to emit light from a side of the display array layer away from the imaging layer (the pixels may emit light to a front surface of the display panel, and the photosensor layer may be arranged on a rear surface of the display panel, para. 0009); and
the touch layer (a touch sensor layer, para. 0104) comprises touch mesh patterns formed by conductive wires, and at least one of the touch mesh patterns comprises a first mesh corresponding to the hole- shaped light-transmitting region (a 
Ko does not specifically disclose a second meshes outside the first mesh, and a size of the first mesh is larger than sizes of the second meshes.
In a similar field of endeavor of touchscreen and display device, Yi discloses a second meshes outside the first mesh, and a size of the first mesh is larger than sizes of the second meshes (the first sensing electrode series 110 have plural first sensing electrodes 111, and the second sensing electrode series 210 have plural second sensing electrodes 211, para. 0029. Plural areas with various electrode distributing densities are formed on the touch panel, and the areas include a low-density sensing area A1, a high-density sensing area A2, and mid-density sensing areas A3, para. 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the second mesh as taught by Yi in the system of Ko in order to provide a higher resolution in the other part of the touchscreen panel.
Regarding claim 2, Ko discloses the pinhole light-shielding layer is between the imaging layer and the display array layer (a light-guiding layer 300 arranged between the display panel 110 and the photosensor layer 400 to overlap each other, para. 0091).
Regarding claims 4 and 16, Ko discloses an orthographic projection of the hole-shaped light-transmitting region on the display array layer is within an orthographic projection of the first mesh on the display array layer (the light-transmission .
Regarding claim 5, Ko discloses a center of the orthographic projection of the hole-shaped light-transmitting region on the display array layer coincides with a center of the orthographic projection of the first mesh on the display array layer (paras. 0111-0112).
Regarding claim 6, Ko discloses the display array layer comprises a plurality of display pixels, and an orthographic projection of the hole-shaped light-transmitting region on the display array layer is between adjacent display pixels (the shape, size (e.g., diameter, sectional area and/or height), number and/or array structure of the light-transmission holes LTH may be variously changed, para. 0113).
Regarding claim 7, Ko discloses orthographic projections of the conductive wires on the display array layer are between adjacent display pixels, respectively (para. 0104).
Regarding claim 8, the combination of Ko and Yi discloses an orthographic projection of each of the second meshes on the display array layer surrounds at least one corresponding display pixel (display area DA and the sensing area SA may be arranged adjacent to each other such that only portions thereof overlap each other, para, 0057 of Ko. A plurality of 
Regarding claims 9 and 17, the combination of Ko and Yi discloses a density of the first mesh is smaller than a density of the second meshes (the areas include a low-density sensing area A1, a high-density sensing area A2, para. 0035 of Yi).
Regarding claims 11 and 19, Ko discloses a base substrate and a drive circuit layer, wherein the drive circuit layer is between the display array layer and the imaging layer, and
the imaging layer is at any side of the substrate (the base substrate 301 may be arranged on a display panel 110, para. 0141).
Regarding claim 12, Ko discloses at least a portion of the light-shielding regions of the pinhole light-shielding layer is formed by an opaque structure of the drive circuit layer (the base substrate 301 and the middle layer 330 may each be made of a transparent or semitransparent material that satisfies light-transmission properties within a predetermined range, para. 0142).
Regarding claim 13, the combination of Ko and Yi discloses the touch mesh patterns arranged in an array and in a same layer, or 
the touch mesh patterns in different layers (a capacitive touch panel includes a first electrode layer, a second electrode layer, para. 0008 of Yi).
Regarding claims 14 and 20, Ko discloses an encapsulation layer, wherein
 (the second substrate 117 may be a thin-film encapsulation (TFE) layer including one or more insulating layers that include at least one inorganic layer and/or organic layer or an organic/inorganic hybrid layer, para. 0096).
Regarding claim 15, Ko discloses a display device, comprising the display panel (the display device may include a display panel, para. 0008).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Yi and further in view of Park et al. (“Park”) (US 2018/0032188 A1).
Regarding claim 3, the combination of Ko and Yi does not specifically disclose the at least one of the touch mesh patterns further comprises an auxiliary mesh wire within the first mesh; and
an end of the auxiliary mesh wire is connected with the conductive wires forming the first mesh, and another end of the auxiliary mesh wire is suspended.
In a similar field of endeavor of touchscreen apparatus, Park discloses touch mesh patterns further comprises an auxiliary mesh wire within the first mesh (each of the first touch sensing parts SP1 includes a plurality of first branch parts BP1 extending in (or along) the first diagonal direction DDR1 and a plurality of second branch parts BP2 extending in (or along) the second diagonal direction DDR2 to cross the first branch parts BP1. The first branch parts BP1 and the second branch parts BP2 may be connected to each other to ; and
an end of the auxiliary mesh wire is connected with the conductive wires forming the first mesh, and another end of the auxiliary mesh wire is suspended (e.g., protruding parts protruding from the first touch sensing parts SP1 are floating, fig. 10A).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the auxiliary mesh as taught by Park in the system of Ko and Yi in order to improve uniformity and reliability of the touch sensing unit.
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Yi and further in view of Park et al. (US 2014/0293162 A1) (“Park’162”).
Regarding claims 10 and 18, the combination of Ko and Yi does not specifically disclose discloses a surface of the conductive wires at a side, of the conductive wires, closer to the imaging layer comprises a plurality of scattering points and the scattering points protrude from or dent into the surface.
In a similar field of endeavor of touch display unit, Park’162 discloses a surface of the conductive wires at a side, of the conductive wires, closer to the imaging layer comprises a plurality of scattering points and the scattering points protrude from or dent into the surface (the electrode layer 320 includes a first electrode 
		Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the conductive wires as taught by Park’162 in the system of Ko and Yi in order to allow a reflection amount of light incident onto the touch window from outside can be minimized. This can allow an image to be output from the display panel more clearly (para. 0033).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bok (US 2018/0089485 A1) discloses a display device includes a first area having a first light transmittance and a second area having a second light transmittance, a fingerprint sensor disposed in the first area. The first light transmittance is greater than the second light transmittance (abstract).
Sun et al. (US 10,825,881 B2) discloses an array substrate, display device and pattern recognition the light-shielding layer and the plurality of light-emitting devices are stacked on a base substrate along a direction away from the base substrate; the pattern recognition layer is disposed on a side of the light-shielding layer away from the plurality of light-emitting devices (col. 1, lines 31-45).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693